Citation Nr: 1216451	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-03 534A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a low back disorder.

2.  Entitlement to service connection for this low back disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had honorable, active military service from August 2, 1960, to August 1, 1964.  He extended his enlistment and had additional service from August 2, 1964, to November 14, 1968, but that instead has been characterized as under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claims, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  At the outset of the hearing, the Veteran indicated he was revoking his power of representation with the Texas Veterans Commission (TVC), so is proceeding in this appeal unrepresented, therefore pro se.

In this decision, the Board is deciding the claim for service connection for tinnitus.  The Board also is reopening the claim for service connection for a low back disorder because there is new and material evidence.  But rather than immediately readjudicating this claim for a low back disorder on its underlying merits, the Board instead is remanding this claim - as well as those for service connection for a bilateral knee disorder and PTSD - to the RO via the Appeals Management Center (AMC) for further development and consideration.



FINDINGS OF FACT

1.  An unappealed July 1970 rating decision denied service connection for a low back disorder because the Veteran, at the time, had attributed this disability to his second period of service, which, as mentioned, was under other than honorable conditions because of his acceptance of undesirable discharge in lieu of trial by general court-martial and, thus, a regulatory bar to VA benefits. 

2.  Additional evidence since received, however, includes his testimony during his October 2011 hearing that he injured his low back during his first period of service, which instead was honorable, while participating in sports such as football and boxing for the Marine Corps.  

3.  Although he has a current diagnosis of tinnitus, as well as competent and credible evidence of noise exposure during his military service (as evidenced by the RO granting service connection for his bilateral hearing loss in the June 2008 decision at issue), unlike his hearing loss, the most probative medical and other evidence of record indicates his tinnitus is unrelated to his military service, including specifically to that noise exposure or other injury or trauma in service.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision initially considering and denying this claim for service connection for a low back disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Tinnitus was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2005, October 2007, and April 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing him of the information and evidence not of record that was necessary to substantiate his claims, (2) informing him of the information and evidence VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, with regards to the need for new and material evidence to reopen his claim for a low back disorder, the March 2005 and April 2008 VCAA notice letters also are compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as they sufficiently explained the basis of the prior denial of service connection for this claimed condition (i.e., the deficiencies in the evidence when this claim was previously considered).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  In any event, here, since the Board is reopening this claim regardless, there is no possibility of prejudicing the Veteran even if he had not received this required notice concerning the type of information and evidence needed to reopen this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors are not presumptively prejudicial and that this is a case-by-case determination; moreover, as the pleading party, the Veteran, not VA, bears this burden of proof, and the error, even if shown, has to be prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance in light of the reopening of the claim for service connection for a low back disorder.

Furthermore, the April 2008 VCAA letter provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice.

Consider, as well, that the RO issued those March 2005, October 2007, and April 2008 VCAA notice letters prior to the June 2008 adverse determination on appeal, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there was no timing error with regards to the provision of those VCAA notices since they preceded the initial adjudication of the claims.  And even had, per chance, they not, VA would only have needed to provide all necessary notice and then readjudicate the claims, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to in turn rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In that eventuality the intended purpose of the notice would not have been frustrated and the Veteran still would have been given an opportunity to participate effectively in the adjudication of the claims.


And as for the duty to assist, the RO has obtained the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  He and his former representative also submitted lay statements in support of the claims.  As well, the Veteran was provided a VA compensation examination concerning his claim for service connection for tinnitus - and specifically for a medical nexus opinion concerning its etiology, including especially in terms of its potential relationship with his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion is responsive to this determinative issue of causation, just as it was concerning the Veteran's hearing loss.

Thus, as there is no indication that any additional evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Reopening of the Claim for a Low Back Disorder

In a rating decision dated in July 1970, the RO initially considered and denied this claim for service connection for a low back disorder because the Veteran's second period of active duty - from August 2, 1964, to November 14, 1968 - to which he had attributed his low back disorder, has been characterized as other than honorable and is a statutory bar to VA benefits for that entire period.  Therefore, service connection is possible for disability resulting from disease or injury incurred in or aggravated by his first period of service, whereas service connection is barred for any disability resulting from disease or injury incurred in or aggravated by his second period of service since it is disqualifying.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

As background and pertinent to the claim to reopen, the Board initially will provide a discussion of the character of discharge of the Veteran's second period of service from August 2, 1964, to November 14, 1968.  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12 (2011).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12 (d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): 

(1)  As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 

(2)  By reason of the sentence of a general court-martial; 

(3)  Resignation by an officer for the good of the service; 

(4)  As a deserter; 

(5)  As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 

(6)  By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12 (d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court- martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 

In particular, a discharge from military service because of acceptance of undesirable discharge in lieu of trial by general court-martial, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(1).  

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. § 1553, sets aside a bar to benefits imposed under paragraph (d) (i.e., regulatory bars), but not paragraph (c) (i.e., statutory bars), provided that: (1) the discharge is upgraded as a result of an individual case review; (2) the discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval or air service under conditions other than honorable; and (3) such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying an upgraded discharge.  38 C.F.R. § 3.12(g). Unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed by 38 C.F.R. § 3.12(d): (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12 (h). 

In a June 1970 RO Administrative Decision, it was determined the Veteran's discharge from service on November 14, 1968, was under other than honorable conditions and, thus, a bar to VA benefits.  His SPRs showed that he had initially served from August 2, 1960, to August 1, 1964, and that he extended his enlistment on June 8, 1964, for four additional years.  He was released from service on November 14, 1968, under conditions other than honorable.  In pertinent part, the service records reflected that, during this latter period of service, he was convicted of theft of over $100 in cash from a bus depot in California in April 1967.  He had two court martials, the first of which was on December 9, 1965, and which found him guilty of resisting apprehension by Armed Force Police and striking an NCO and a member of the Armed Force Police, as well as appearing without military uniform and carrying a concealed weapon.  In July 1966, he was found guilty by a summary court martial for unauthorized absence.  Subsequently, in October 1968, he requested undesirable discharge to escape trial by special court martial, a request that was ultimately approved.  The June 1970 RO Administrative Decision determined that the Veteran's discharge from service for the period of August 2, 1964, to November 14, 1968, was under dishonorable conditions due to willful, unpersistent misconduct, and, therefore, he is not entitled to benefits for this period of service.  For his period of service from August 2, 1960, to August 1, 1964, however, the RO Administrative Decision cited a statutory regulation relating to extensions of enlistments, which stated that such extension "shall not operate to deprive such persons upon discharge of any right, privilege or benefit to which they would have been entitled at the expiration of the former term of enlistment."  Therefore, the RO found that the former period of service - August 2, 1960, to August 1, 1964 - was considered to have been under honorable conditions, entitling the Veteran to be eligible for VA benefits for this period of service.  

Returning to the claim to reopen a claim for service connection for a low back disorder, after issuing the July 1970 rating decision denying this claim because the Veteran attributed his low back disorder to his second period of service, which has been characterized as other than honorable, the RO notified him of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal by filing a timely notice of disagreement (NOD) in response.  Therefore, that July 1970 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

If, however, there is new and material evidence, this claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

The Board has a legal duty to address this "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, irrespective of what the RO may have determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  If the Board finds that no such evidence has been offered, that is where the analysis must end because further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992). 

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was finally denied on any basis, so irrespective of whether the prior final and binding denial was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran filed the current petition at issue to reopen this claim in February 2005.  Consequently, the amended regulation concerning what would constitute new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the amended version to a petition to reopen received on or after August 29, 2001.

According to this amended version of the governing regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The weight, i.e., probative value, of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

Pertinent evidence on file at the time of the July 1970 rating decision included the June 1970 RO Administrative Decision and medical treatment records from Elizabeth's Hospital dated in January 1970.

Since that July 1970 rating decision, however, the Veteran has provided testimony in October 2011 indicating that his low back disorder is related to injuries he sustained while playing sports - football, in particular - during his initial period of service, rather than during his second period of service.  This testimony is not only new, since it was not considered when previously adjudicating and denying the claim, but also is material to the disposition of the claim because it provides evidence that attributes the Veteran's alleged low back disorder to his first period of service from August 1960 to August 1964, under which he is eligible to receive VA benefits.  

Thus, this October 2011 testimony relates to the previously unestablished requirement for service connection that there be evidence of an injury or disease during a period of service eligible for VA benefits.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  This evidence was not previously submitted to agency decision makers and, thus, is new.  It also is material as it relates to an unestablished fact necessary to substantiate this claim, and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim because there is now an indication that the Veteran's low back disorder is related to his initial period of service, under which, again, he is eligible to receive VA benefits.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  That is to say, there is no third requirement for reopening a claim, and the newly presented evidence need not be probative of all the elements required to grant the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, 9 Vet. App. at 283 (1996).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further evidentiary development.


III.  Service Connection for Tinnitus

The Veteran is requesting service connection for tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  But for the reasons and bases set forth below, the Board finds that the preponderance of the evidence is against this claim, so it must be denied.

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

In this case, the Appellant is a "Veteran" based on his service from August 2, 1960, to August 1, 1964.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim and resultant disability based on that service.  However, to the extent that he is claiming entitlement to service connection for tinnitus due to noise exposure during his additional service from August 2, 1964, to November 14, 1968, this period of service has been determined to have been under other than honorable conditions and, therefore, he is not entitled to benefits for this additional period of service.  38 C.F.R. § 3.12.

The Board now turns to the facts of this particular case.  There is no disputing the Veteran has tinnitus, especially since, because of its very nature, it is inherently subjective and, therefore, readily capable of even his personal lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  So he has at least established he has this claimed condition, which, as mentioned, is the first and indeed perhaps most fundamental requirement of his claim since, without this threshold minimum level of proof, there cannot be a valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Proof of this comes not only in the way of his personal lay testimony, however, but also confirmed by the results of his June 2008 VA audiological evaluation providing a diagnosis of persistent tinnitus.  So there, again, is no disputing he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Resolution of this claim for service connection for tinnitus, therefore, ultimately turns instead on whether this condition is attributable to his military service - and, in particular, the noise exposure alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, though, unlike his claim for hearing loss that was granted, the most probative evidence concerning this determinative issue of causation indicates his tinnitus is unrelated to his military service.

At the conclusion of his June 2008 VA audiological evaluation, he received a diagnosis of hearing loss.  And, on the basis of that evaluating VA audiologist's favorable opinion, the RO granted the claim for hearing loss in the June 2008 decision at issue, but denied the claim for tinnitus because that commenting VA audiologist concluded unfavorably concerning the tinnitus.


The record indicates the Veteran probably was exposed to loud noise during his first period of military service, from August 1960 to August 1964.  He testified during his October 2011 Travel Board hearing that he was assigned to duties aboard the USS Hancock during service, and that his duties and responsibilities included escorting planes to the flight deck and manning the guns aboard the ship.  He additionally stated that was when he began experiencing hearing impairment.  His hearing testimony is supported by his SPRs confirming he served aboard this particular ship between 1961 and 1963, and that his primary duties and responsibilities while aboard this vessel were as a guard and squadron leader.  However, his STRs during this period of service make no reference to tinnitus, such as to complaints of ringing, buzzing, roaring, or clicking sounds in his ears.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), however, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs.  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  So the Veteran's lay testimony regarding the type and extent of symptoms he may have experienced during his military service, even if competent, must be weighed against the other evidence in the file, including his unremarkable STRs, to ultimately determine the probative value of his lay testimony in relation to this and other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997), and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Thus, in the absence of complaints of tinnitus while in service, the STRs are probative evidence against his claim, though not the only or sole factor in determining whether his tinnitus is a consequence of his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or, here, where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  Virtually all of the particular period of service at issue, from August 1960 to August 1964, was not during wartime, rather, peacetime.  See 38 C.F.R. § 3.2.  Only the Veteran's additional service from August 1964 to November 1968, which is disqualifying, was during wartime (specifically, during the Vietnam War era).  And in this circumstance, where the claimed injury is not shown to have occurred in combat, and assuming the STRs as here are complete, at least in relevant or substantial part, it is acceptable for the Board to have expectation of a relevant complaint while in service and to resultantly draw an inference, in said absence, that the condition now being claimed was not also earlier manifested while in service.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).

The Veteran testified that he has experienced hearing problems since service, but he indicated in a November 2007 statement in support of claim (VA Form 21-4138) that he had first noticed tinnitus in the early 1970s, so not until after his service had concluded.  Service connection is possible for a disease first diagnosed after service, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


As already alluded to, when considering his lay statements as part of the evidence in the adjudication of this claim, the Board must not only consider the competency of his lay testimony, but also analyze its credibility in relation to other evidence to in turn determine its ultimate probative value, in the process accounting for the evidence that it finds to be persuasive or unpersuasive and providing the reasons and bases for its rejection of any material evidence favorable to him as claimaint.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran as mentioned is competent to report symptoms such as ringing in his ears because this requires only his personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Nonetheless, the Board finds that his reported history of continuous tinnitus since his initial period of service is not credible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  He has on the one hand dated his tinnitus entirely back to even his first period of service, which ended in August 1964, and has on the other hand indicated instead that he only has experienced tinnitus since the early 1970s.  So he has given varying accounts of this condition's inception and history, which undermines his credibility.  Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); and Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Consider also that more than 40 years passed between the conclusion of his initial service in August 1964 and his initial post-service complaint of tinnitus during his VA compensation examination in June 2008.  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after that initial service as one factor, though not the only or sole factor, in determining whether an injury during that initial service resulted in any chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).


But having said that, it is continuity of symptoms, not treatment, that is the essence of 38 C.F.R. § 3.303(b).  And in Kahana and Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Veteran's Court and Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.

Here, though, what is perhaps most telling is that, despite the numerous times he was seen or evaluated since service for various other illnesses, thus having had multiple opportunities to report symptoms of tinnitus he had experienced since service, there nevertheless is no documentation whatsoever of even so much as a complaint of tinnitus until relatively recently and mostly in conjunction with this claim for VA compensation or other benefits.  In the interim, he was treated for his right hip in January 1970 at Elizabeth's Hospital, when there was no mention of tinnitus at a time far more contemporaneous to his service, and VA outpatient treatment records since dated from 2004 to 2008 are similarly unremarkable for any indication of tinnitus.

Also no medical evidence indicates his relatively recently diagnosed tinnitus is related to his military service or, specifically, to any of the events that occurred during his service, such as repeated exposure to loud noise.  In fact, to the contrary, the June 2008 VA examiner concluded the Veteran's tinnitus is unrelated to his military service.  During that June 2008 interview and evaluation, this commenting VA audiologist noted the Veteran's history of noise exposure during his military service from firearms, machine guns, mortars fired at him, and being on a flight line, with hearing protection used and other times not used.  So there was acknowledgment of this history and acceptance of likely noise exposure during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 


The Veteran also reported that he had been exposed to noise since service in factories and machine shops, so had had some additional noise exposure in his civilian employment while working as a machine inspector, though it was noted that that noise exposure also was both with and without the use of hearing protection.  He indicated that he did not know the time of onset for his tinnitus, but that he had had it "for years."  He said the tinnitus was unilateral, only in his right ear, and that it was persistent as opposed to recurrent or intermittent.  He reported it occurring 1 to 2 times a week and mostly at night.  The examiner, however, initially could not provide an opinion about the cause of the tinnitus because the claims file (c-file) was not provided for review.  He was however later given this opportunity, and that same month he reviewed the claims file and provided an opinion on this case.  He indicated the Veteran's reports of tinnitus occurring 1 to 2 times a week and lasting a few seconds was not outside the norm and not due to military noise exposure.  He therefore disassociated the Veteran's tinnitus from his military service.  Conversely, he additionally noted that the Veteran's enlistment and discharge examinations revealed that he passed the Whisper Voice Test (WVT) bilaterally, but that "it is at least as likely as not that [he] was discharged with some high frequency hearing loss that was not detected using a WVT."  So the hearing loss, unlike the tinnitus, was attributed to service - hence, the reason service connection since has been granted for the hearing loss but not the tinnitus.

This commenting VA audiologist noted the pattern of tinnitus experienced by the Veteran and found that pattern to be inconsistent with the type of tinnitus that is due to military noise exposure.  This opinion constitutes additional evidence against the Veteran's claim since it was based on a review of the pertinent medical and other history.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.) 

Thus, the most probative (competent and credible) evidence indicates the Veteran's tinnitus, unlike his hearing loss, is unrelated to his military service.  In sum, the Board places significant probative value on the lack of any complaints involving tinnitus during service, the vast number of years between the conclusion of the Veteran's military service and the first documented post-service evidence indication of tinnitus, and the VA compensation examiner's unfavorable opinion that the Veteran's tinnitus is unrelated to any noise exposure he experienced during service. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for tinnitus.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for a low back disorder is granted, but subject to the further development of this claim in the remand below.

The claim for service connection for tinnitus, however, is denied.



REMAND

Before addressing the remaining claims for service connection on their merits, the Board finds that additional development of these claims is required.

Initially, as previously discussed, the Appellant here is a "Veteran" based on his service from August 2, 1960, to August 1, 1964.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim and resultant disability based on that service.  However, to the extent that he is claiming entitlement to service connection due to any injury sustained during his additional service from August 2, 1964, to November 14, 1968, this period of service has been determined to be dishonorable due to willful, persistent misconduct and, therefore, he is not entitled to VA benefits for this additional period of service.  38 C.F.R. § 3.12.

With regard to the claims for low back and bilateral knee disorders, the Board is remanding these claims for VA examinations.  In disability compensation 
(service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court has stated that the third element of McLendon establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

As such, the Veteran asserts that his claimed low back and bilateral knee disabilities result from injuries he sustained while playing football and boxing during service.  While STRs show no evidence of complaints referable to the low back and knees during service, he has submitted newspaper articles and photographs - albeit undated - supporting his assertions that he was a boxer while in service.  Moreover, post-service medical treatment records also include evidence of treatment for his back and knees.  In particular, a December 2004 VA X-ray taken of his lumbar spine showed disc space narrowing at L4/L5, subchondral sclerosis of the vertebral bodies at this level, facet hypertrophy and sclerosis, and mottled appearance of the femoral heads.  August 2007 VA treatment records also noted complaints of chronic back pain.  As for the knees, a June 2006 VA X-ray taken of the right knee showed medial joint space narrowing with eburnation of the articular surface and small effusion.  February and March 2008 VA treatment records also documented a finding of lumps/masses behind both knees.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Thus, given that the record shows the Veteran provided competent lay evidence of his participation in sports during service and of injuries sustained as a result of playing those sports during service, and that recent medical treatment records document more recent diagnoses of low back and bilateral knee disorders, the Board finds that a VA examination is needed for a medical opinion concerning the likelihood these current disabilities are related or attributable to the injuries he says he sustained in service.  38 C.F.R. § 3.159(c)(4); McLendon, supra. 


As for the claim for PTSD, the Veteran originally asserted that he has PTSD as a result of his service in Vietnam, from March to October 1968, so during his second period of service that has been determined to be dishonorable and, thus, bars him from entitlement to benefits for this period of service.  See 38 C.F.R. § 3.12; his personal statement dated in June 2005.  However, after getting notice from the RO in September 2005 that his military service for the period of August 2, 1964, to November 14, 1968, does not entitle him to VA benefits, he submitted additional statements indicating he was subjected to "blatant acts of racial prejudice and bigotry" during his first period of service - as well as his second period of service - which induced and exacerbated emotional duress and distress, which in turn caused his alcoholism and was exacerbated by his service in Vietnam, causing his behaviors that ultimately led to his dishonorable discharge in November 1968.  He also claimed vague stressors related to being a bugler while aboard the USS Hancock during his first period of service and being assigned funeral duties as a bugler.  See statements in support of claim (VA Form 21-4138) dated in August 2006 and July 2008.

He therefore needs to be sent appropriate VCAA notice specific to his contention of incidents of racial harassment and being assigned funeral duties as a bugler as reasons he now purportedly has PTSD.  In his August 2006 statement in support of claim (VA Form 21-4138), he stated that he was subjected to acts of "racial prejudice and bigotry."  It is unclear whether this involved personal assault of the type contemplated by 38 C.F.R. § 3.304(f)(5).

In any event, VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010). 


This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective 2011); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

These amendments, however, do not apply to claims for PTSD predicated on personal assault, as this type of claim as mentioned already has its own special provisions found at 38 C.F.R. § 3.304(f)(5).  But also if, as is possible here, the claim for PTSD is based on an alleged personal assault, then evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  The pertinent regulation, found at 38 C.F.R. § 3.304(f)(4) (redesignated, as of July 13, 2010, at (f)(5)), provides that, in cases of sexual/personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5); see also M21-1MR IV.ii.1.D.17.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 


VA will not deny a PTSD claim that is based on in-service sexual/personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a sexual/personal assault occurred.  Id.  See also, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006). 

The Veteran has not received this required notice.  Therefore, the AMC must issue a proper notice letter to him explaining the evidence necessary to corroborate a stressor during service to support his claim for service connection for PTSD based on a personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  See also 
M21-1MR IV.ii.1.D.17.  This requirement is consistent with the VCAA's duty to inform him of the information and evidence needed to substantiate his claim.  See 38 C.F.R. § 3.159(c). 

Also, the Board finds that a VA compensation examination and opinion are needed to determine the nature and etiology of his current acquired psychiatric disorder, including PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Although there is evidence suggesting the Veteran suffers from PTSD due to his service in Vietnam, he has since contended that his PTSD is due to other, noncombat-related stressors, such as mentioned being subjected to acts of racial prejudice and being assigned funeral duties as a bugler aboard the USS Hancock.  A medical opinion diagnosing PTSD does not generally suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Significantly, though, there is an exception to this general rule if the claim, as here, is at least partly predicated instead on an alleged personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998), and Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

The mere fact that the Veteran had four years of exemplary service from August 2, 1960 to August 1, 1964, after which time he began drinking and committing offenses, such as theft and carrying a concealed weapon, which ultimately led to his dishonorable discharge in November 1968 leaves open the possibility of racial harassment of the type alleged.  He also submitted photographs, albeit undated, supporting his account of being assigned to play the bugle during a funeral while in service.  Whether any of these alleged events during his service could have caused his PTSD is a medical determination.  So the Board needs this medical comment to fairly decide this appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Since his claim for PTSD apparently is partially predicated on the notion of personal assault (including acts of racial prejudice while in service), ensure the Veteran has received the type of notice contemplated by 38 C.F.R. § 3.304(f)(5) and M21-1MR IV.ii.1.D.17 for this type of claim. 

2.  Schedule a VA compensation examination for medical comment concerning the etiology of any current low back disorder.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a) Does the Veteran have any low back disorder - or, at the very least, has he had any low back disorder since the filing of this claim?

(b)  Assuming he does, or has, what is the likelihood (very likely, as likely as not, or unlikely) that any of his current low back disability, whatever the diagnosis(ies), is attributable to his military service, including especially to his participation in sports - namely, football and boxing, or to any injury he may have sustained as a result thereof during his initial service from August 1960 to August 1964 (keeping in mind that his additional service from August 1964 to November 1968 was under other than honorable conditions, so disqualifying)?  

In making this determination, the examiner must include a discussion of all relevant medical history, including the Veteran's lay testimony that he played sports and sustained injuries playing these sports during service, post-service medical treatment records showing complaints of, and treatment for, various low back symptoms and possible diagnoses, and his lay statements with regard to the low back symptoms he has experienced since service.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655

3.  Also schedule a VA compensation examination for medical comment concerning the etiology of any bilateral knee disorder.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a) Does the Veteran have any disorder of either or both of his knees - or, at the very least, has he had any knee disorder since filing this claim?

(b)  Assuming he does, or has, what is the likelihood (very likely, as likely as not, or unlikely) his knee disorder, including, but not limited to, any masses found in, behind, or around his knees, is attributable to his military service, including especially to his participation in sports - including football and boxing - or any injury he may have sustained as a result thereof during his initial service from August 1960 to August 1964 (keeping in mind that his additional service from August 1964 to November 1968 was under other than honorable conditions, so disqualifying)?

In making this determination, the examiner must include a discussion of all relevant medical history, including the Veteran's lay testimony that he played sports and sustained injuries playing these sports during service, post-service medical treatment records showing complaints of, and treatment for, various knee symptoms and possible diagnoses, and his lay statements with regard to the bilateral knee symptoms he has experienced since service.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655

4.  As well, schedule an appropriate VA examination to determine whether the Veteran has PTSD and, if determined that he does, for an opinion concerning its etiology in terms of whether it is the result of the type of traumatic experiences ("stressors") he claims to have experienced during even his first period of service.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history. 

The examiner must first confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria for a diagnosis of PTSD. 

If it is confirmed the Veteran has an acquired psychiatric disorder, including PTSD, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disability, including PTSD, is attributable to the Veteran's military service and, as concerns the claim specifically for PTSD, to an identified stressor that occurred from August 1960 to August 1964, i.e., during his initial service, rather than during his additional service from August 1964 to November 1968 that is disqualifying because under other than honorable conditions. 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 


The examiner must also keep in mind, however, the recent revisions to 38 C.F.R. § 3.304(f)(3) liberalizing the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

The examiner should also keep in mind the provisions relating to PTSD due to personal assault, found in 38 C.F.R. § 3.304(f)(5) (2011).  See also M21-1MR IV.ii.1.D.17. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide this requested opinion, expressly indicate this and, more importantly, discuss why this is not possible. 

5.  Then readjudicate the claims in light of all additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

He has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


